PPICINAL                                                                   12/15/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0628


                                       OP 21-0628
                                                                    FILED
 CONOR LARKIN McLEAN,                                                 DEC 14 2021
                                                                    Bowen Greenwood
                                                                           Suprerne Court
                                                                  Clerk of
               Petitioner,                                           State of Montane



       v.
                                                                  ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison,

               Respondent.



       Representing himself, Conor Larkin McLean has filed a Petition for Writ of Habeas
Corpus, contending that his incarceration is illegal because he has no suspended time on
his sentence, pursuant to § 46-18-201(3)(a)(iv)(A), MCA. McLean has two criminal cases,
Cause Nos. DC-19-209(A) and DC-20-338(A), and the Flathead County District Court
committed him on November 25, 2020, for his offenses. Upon review of his Petition, we
deem it appropriate to require a response. Therefore,
       IT IS ORDERED that the Attorney General or counsel for the Department of
Corrections is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this      15-1- day of December, 2021.


                                                               Justice